 

EXHIBIT 10.5

 

AMENDMENT TO EMPLOYEE RESTRICTED STOCK UNITS

AWARD AGREEMENTS FOR EXECUTIVE OFFICERS

 

Section 4 of each Award Agreement outstanding on August 7, 2017, is amended to
read in its entirety as follows:

 

Participant is responsible for the payment of all federal, state and local
withholding taxes and Participant's portion of any applicable payroll taxes
imposed in connection with the settlement of the RSUs and the issuance of Shares
(collectively, the "Applicable Taxes").  To satisfy this obligation, Corporation
will withhold a number of unrestricted Shares (thus reducing the number of
unrestricted Shares to be issued to Participant) having a Fair Market Value (as
of the Settlement Date) equal to the total amount of Applicable Taxes on the
compensation income realized upon settlement of the Award; provided, that the
Fair Market Value of Shares so withheld will in no event exceed the amount
calculated based on the maximum individual tax rates in the jurisdictions
applicable to Participant.

 

 